Citation Nr: 1638671	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa, status post total right knee arthroplasty. 

2. Entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from September 1977 to January 1978, May 2003 to February 2004, October 2006 to February 2008, and September 2012 to July 2015. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky granted service connection and assigned an initial noncompensable rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa.  Then, in a March 2010 rating decision, the RO granted service connection for a right torn meniscus, status post arthroscopic debridement, and assigned a noncompensable rating for the period from February 26, 2008 to November 6, 2008, a temporary total 100 percent disability rating for the period from November 7, 2008 to January 31, 2009, and a noncompensable rating from February 1, 2009. 

In May 2011 and June 2014, the Board remanded both initial ratings for additional development.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a higher, initial 20 percent rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, effusion of the suprapatellar bursa, effective from the February 26, 2008, the date of service connection.  The AMC also determined that granting a separate compensable rating for residuals of a right torn meniscus status post arthroscopic debridement (in reference to the separate grant in the March 2010 rating decision) would constitute "pyramiding" and was not permissible.  However, as stated by the Board in the June 2014 remand, both issues remain on appeal before the Board.

Notably, in the most recent rating decision in September 2015, the RO failed to recognize the Board's decision in the June 2014 remand that the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement remained on appeal.  Instead, the RO combined it with the 20 percent evaluation for the recharacterized issue of a total right knee arthroplasty as the Veteran underwent a total right knee arthroplasty in December 2013, during a period of active service.  Thus the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement is listed as the second issue on the title page.  Further, the first issue on the title page has been amended since the Board's June 2014 remand to include the Veteran's total right knee arthroplasty.

In November 2014 the Veteran raised the issue of service connection for a neck disability and the Board hereby refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, further development remains necessary for the following reasons.  

First, the United States Court of Appeals for Veterans Claims (Court) Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) has emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Such findings were not provided in the VA examinations conducted in the current appeal period, to include the July 2014 VA examination, which was after the Board's June 2014 remand. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, during the Veteran's final period of active service from September 1, 2012 to July 30, 2015, he underwent a total right knee arthroplasty in December 2013.  The Veteran has not been afforded a VA examination to evaluate the level of disability following the termination of the one year period of a total rating following replacement afforded under Diagnostic Code 5055.  Accordingly, an examination to assess the current right knee disability is necessary.  The Board hereby notes that the minimum rating under Diagnostic Code 5055 is 30 percent.  

Lastly, the most recent CAPRI records in the file appear to be dated in June 2014.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent VA or private medical treatment. With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file. Associate with the record any VA treatment records since June 2014. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  
2. Afterwards, schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disabilities [as are listed on the title page of this Remand].  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed, and the evaluation of the right knee disabilities (to include status post total knee replacement) should be made pursuant to the criteria in Diagnostic Code 5055 as set forth below.  

a.) The examiner should set forth all current complaints and findings pertaining to right knee disabilities. Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing; and if possible provide the range of motion measurements of the opposite undamaged joint.  The examiner should describe any functional limitation of the right knee due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should note whether there is ankylosis in the right knee to include the degrees of flexion and extension where it occurs and whether there is impairment of the tibia and fibula-including whether there is slight, moderate, or marked knee or ankle disability or whether there is nonunion of the tibia and fibula requiring a brace.  

c.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right extremity.
   
The examiner also is asked to review the other VA examinations during the appeal period to include ones dated in June 2008, October 2009, June 2011, June 2014 and July 2014 and based on the findings of those examinations, to the extent possible, provide a retrospective opinion regarding the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.  

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he/she should explain why.

3. Readjudicate the appeal-as the issues are listed on the title page of this Remand.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


